NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s amendments and arguments filed 06/13/2022 and applicant’s supplemental amendments and response filed 06/16/2022.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In applicant’s amendments filed 06/13/2022, claims 1-3, 5, and 8-10 were amended.  In applicant’s amendments filed 06/16/2022, claims 5 and 10 were amended.  
Claims 1-10, as filed on 06/16/2022, are currently pending and considered below.

Response to Amendment
The objections to the abstract of the disclosure, and the claim objections have been in part obviated in view of applicant’s amendments and arguments filed 06/13/2022, see below.  The rejections under 35 U.S.C. § 112(b) have been in part obviated in view of applicant’s amendments and arguments filed 06/13/2022 and applicant’s supplemental amendments and response filed 06/16/2022, see below.
Claims 1-10, as filed on 06/16/2022, and as amended in accordance with the examiner’s amendment, see below, are allowable.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Joe Muncy (Registration Number 32,334) on 06/21/2022.

The application has been amended as follows:
In the abstract of the disclosure, lines 4-5, “the clamp positioning slots” has been replaced with --- clamp positioning slots ---.

In claim 1, lines 8-9, “both sides of a front portion of the chassis” has been replaced with --- two sides of a front portion of the chassis ---.

In claim 1, line 12, “each of two sides of the front portion of the chassis” has been replaced with --- each of the two sides of the front portion of the chassis ---.

REASONS FOR ALLOWANCE
The examiner’s statement of reasons for allowance herein is stated in the Non-Final Rejection, dated 03/14/2022, as the statement of reasons for the indication of allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D. URBIEL GOLDNER whose telephone number is (313)446-6554.  The examiner can normally be reached between 9AM and 5PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn B. Jimenez, can be reached at (571)272-4966.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/GARY D URBIEL GOLDNER/Primary Examiner, Art Unit 3784